                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


KEITH HENDERSON, # 629788,

              Petitioner,

v.                                                       Case Number: 3:16-cv-13223

DUNCAN MACLAREN,

              Respondent.
                                          /

     OPINION AND ORDER DENYING THE PETITION FOR A WRIT OF HABEAS
           CORPUS AND DENYING CERTIFICATE OF APPEALABILITY

                                   I. INTRODUCTION

       Michigan prisoner Keith Henderson (“Petitioner”) filed this habeas corpus petition

under 28 U.S.C. § 2254. Petitioner, who is proceeding pro se, was convicted of first-

degree premeditated murder, Mich. Comp. Laws § 750.316(1)(a), and possession of a

firearm during the commission of a felony, Mich. Comp. Laws § 750.227b. He raises five

claims for habeas corpus relief related to the alleged ineffectiveness of his trial and

appellate counsel, failure to preserve exculpatory evidence, and sufficiency of the

evidence. For the reasons explained in this order, these claims lack merit, and the court

will deny the petition.

                                    II. BACKGROUND

       Petitioner’s convictions arise from the shooting death of sixteen-year-old James

Hudson in Detroit on July 21, 2010. The shooting occurred near the intersection of

Garfield Avenue and Leroy Avenue in Detroit, during a melee involving dozens of

people. Cordaryl Massey, Petitioner’s cousin, was originally charged along with
Petitioner for first-degree murder. Massey testified pursuant to a plea agreement which

allowed him to plead guilty to manslaughter. Massey testified that on the afternoon of

July 21, 2010, he and his friend, Cornelius Barnes, went to Barnes’ aunt’s house near

the intersection where the shooting occurred. When they arrived, a large group of

people was arguing in the street. About 20 minutes later, the argument escalated into a

fight. Massey described the scene this way: “Everybody was running everywhere,

throwing bricks, swinging poles and fightin’.” (ECF No. 10-3, PageID 382.) Someone

then pulled out a shotgun and started shooting, and Massey ran behind a house and

called his cousin, Petitioner. Massey told Petitioner “Come to Glenfield and Leroy. They

over here shootin’ at me.” (Id. at 385.) Petitioner replied that he was on his way.

According to Massey, Petitioner arrived about 10 minutes later and asked: “Who

shootin’ at my cousin?” (Id. at 387.) Massey and a few other people pointed toward the

crowd and Petitioner began shooting. After firing shots into the crowd, Petitioner fled the

scene in his vehicle. Several witnesses testified at trial and gave similar versions of

these events.

       Randall Hall was present at the time of the shooting and testified that he saw a

man with a gun exit a vehicle and ask “who shootin’ at my cousins”. (ECF No. 10-4,

PageID 545.) Ciera Brown testified that she saw Petitioner jump out of a car carrying a

gun, look around for a minute, then start firing down the street toward a group of people.

Joshua Hudson, the victim’s brother, testified that he saw a green car stop and

Petitioner exit the car. Hudson stated that Petitioner started shooting in his direction and

that his brother, the victim, was struck by a bullet when the two tried to run away.

       Petitioner did not testify in his own defense.



                                             2
       Following a jury trial in Wayne County Circuit Court, Petitioner was convicted of

first-degree premeditated murder and possession of a firearm during the commission of

a felony. The court sentenced him to life in prison without parole for the first-degree

murder conviction and two years for the felony-firearm conviction.

       Petitioner filed an appeal of right in the Michigan Court of Appeals raising a

single claim based on the sufficiently of the evidence used to sustain the first-degree

premeditated murder conviction. The Michigan Court of Appeals affirmed Petitioner’s

convictions. People v. Henderson, No. 309460, 2013 WL 1223206, at *1 (Mich. Ct. App.

Mar. 26, 2013). Petitioner’s application for leave to appeal was denied by the Michigan

Supreme Court. People v. Henderson, 835 N.W.2d 583 (Mich. 2013).

       Petitioner then filed a motion for relief from judgment in the trial court. He raised

six claims in this motion: (i) ineffective assistance of counsel in advising Petitioner to

reject a plea offer; (ii) ineffective assistance of counsel in failing to object to the

admission of evidence offered in violation of the Confrontation Clause; (iii) failure of the

police to preserve known exculpatory evidence and ineffective assistance of counsel in

failing to file a motion to dismiss on this basis; (iv) insufficiency of the evidence to

support the premeditation element of first-degree murder; (v) imposition of improper

court costs against Petitioner; and (vi) ineffective assistance of appellate counsel. The

trial court denied each claim on the merits. (ECF No. 10-10.) The Michigan Court of

Appeals denied leave to appeal, as did the Michigan Supreme Court. (ECF Nos. 10-11,

10-12.)

       Petitioner then filed the pending habeas petition which raises the following

claims:



                                                3
      I.     Ineffective assistance of counsel based on trial counsel’s advice
             that Petitioner should reject the offered plea.

      II.    Ineffective assistance of counsel based on trial counsel’s failure to
             object to testimony referencing the autopsy report offered in
             violation of the Confrontation Clause.

      III.   Violation of Petitioner’s due process rights based on the police’s
             failure to preserve exculpatory evidence, and ineffective assistance
             of counsel based on counsel’s failure to move for dismissal on this
             basis.

      IV.    Insufficiency of the evidence to sustain the conviction for
             premeditated, first-degree murder.

      V.     Ineffective assistance of appellate in failing to raise certain
             arguments on appeal.

                                     III. STANDARD

      Title 28 U.S.C. § 2254(d), as amended by the Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”), Pub. L. No. 104-132, 110 Stat. 1214, imposes the

following standard of review for habeas cases:

      An application for a writ of habeas corpus on behalf of a person in custody
      pursuant to the judgment of a State court shall not be granted with respect
      to any claim that was adjudicated on the merits in State court proceedings
      unless the adjudication of the claim —

      (1) resulted in a decision that was contrary to, or involved an
      unreasonable application of, clearly established Federal law, as
      determined by the Supreme Court of the United States; or

      (2) resulted in a decision that was based on an unreasonable
      determination of the facts in light of the evidence presented in the State
      court proceeding.

      A decision of a state court is “contrary to” clearly established federal law if the

state court arrives at a conclusion opposite to that reached by the Supreme Court on a

question of law, or if the state court decides a case differently than the Supreme Court

has on a set of materially indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405–

                                             4
06 (2000). An “unreasonable application” occurs when “a state-court decision

unreasonably applies the law of [the Supreme Court] to the facts of a prisoner’s case.”

Id. at 409. A federal habeas court may not “issue the writ simply because that court

concludes in its independent judgment that the relevant state-court decision applied

clearly established federal law erroneously or incorrectly.” Id. at 411.

       The AEDPA “imposes a highly deferential standard for evaluating state-court

rulings, and demands that state-court decisions be given the benefit of the doubt.”

Renico v. Lett, 559 U.S. 766, 773 (2010) (internal quotations omitted). A “state court’s

determination that a claim lacks merit precludes federal habeas relief so long as

fairminded jurists could disagree on the correctness of the state court’s decision.”

Harrington v. Richter, 562 U.S. 86, 101 (2011) (quotation omitted). The Supreme Court

has emphasized, “that even a strong case for relief does not mean the state court’s

contrary conclusion was unreasonable.” Id. at 102. Pursuant to section 2254(d), “a

habeas court must determine what arguments or theories supported or . . . could have

supported, the state court’s decision; and then it must ask whether it is possible

fairminded jurists could disagree that those arguments or theories are inconsistent with

the holding in a prior decision” of the Supreme Court. Id. Although 28 U.S.C. § 2254(d)

does not completely bar federal courts from re-litigating claims that have previously

been rejected in the state courts, a federal court may grant habeas relief only “in cases

where there is no possibility fairminded jurists could disagree that the state court’s

decision conflicts with” the Supreme Court’s precedents. Id. A “readiness to attribute

error [to a state court] is inconsistent with the presumption that state courts know and

follow the law.” Woodford v. Viscotti, 537 U.S. 19, 24 (2002).



                                             5
       A state court’s factual determinations are presumed correct on federal habeas

review. See 28 U.S.C. § 2254(e)(1). A habeas petitioner may rebut this presumption of

correctness only with clear and convincing evidence. Id. Moreover, for claims that were

adjudicated on the merits in state court, habeas review is “limited to the record that was

before the state court.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

                                     IV. DISCUSSION

                   A. Ineffective Assistance of Trial Counsel Claims

       Petitioner’s first and second claims concern the assistance of trial counsel.

Petitioner argues that defense counsel was ineffective when he advised Petitioner not to

accept a plea offer and in failing to object to the medical examiner’s testimony regarding

the autopsy because the testifying medical examiner did not perform the autopsy.

Respondent argues that these ineffective assistance of counsel claims—in addition to

Petitioner’s third claim for relief—are procedurally defaulted and meritless. Procedural

default is not a jurisdictional bar to review of a habeas petition on the merits. Trest v.

Cain, 522 U.S. 87, 89 (1997). “[F]ederal courts are not required to address a

procedural-default issue before deciding against the petitioner on the merits.” Hudson v.

Jones, 351 F.3d 212, 215 (6th Cir. 2003), citing Lambrix v. Singletary, 520 U.S. 518,

525 (1997). The court finds it is more efficient to cut to the merits of these claims and

will reject them for the reasons explained below.

       A violation of the Sixth Amendment right to effective assistance of counsel occurs

when an attorney’s performance was deficient and the deficient performance prejudiced

the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984). An attorney’s

performance is deficient if “counsel’s representation fell below an objective standard of



                                              6
reasonableness.” Id. at 688. To establish prejudice, the petitioner must show “a

reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Id. at 694. A reasonable probability is “a

probability sufficient to undermine confidence in the outcome.” Id. Unless the petitioner

demonstrates both deficient performance and prejudice, “it cannot be said that the

conviction [or sentence] resulted from a breakdown in the adversary process that

renders the result unreliable.” Id. at 687.

       The standard for obtaining habeas corpus relief is “‘difficult to meet.’” White v.

Woodall, 572 U.S. 415, 419 (2014) (quoting Metrish v. Lancaster, 569 U.S. 351, 358

(2013)). In the context of ineffective assistance of counsel claims under Strickland, the

standard is “all the more difficult” because “[t]he standards created by Strickland and §

2254(d) are both highly deferential and when the two apply in tandem, review is doubly

so.” Harrington, 562 U.S. at 105 (internal citations and quotation marks omitted). “[T]he

question is not whether counsel’s actions were reasonable” but whether “there is any

reasonable argument that counsel satisfied Strickland’s deferential standard.” Id.

       First, the court addresses Petitioner’s claim that counsel gave misleading advice

regarding the prosecution’s plea offer which caused Petitioner to reject the offer. The

prosecutor offered Petitioner a sentence of 28 to 50 years for a second-degree murder

guilty plea and a sentence of two years for felony firearm. Petitioner alleges that

defense counsel advised him to reject the plea offer because the prosecutor would not

be able to establish beyond a reasonable doubt the intent element of first-degree

premeditated murder.




                                              7
       Petitioner raised this claim for the first time in a motion for relief from judgment in

the trial court. The trial court applied the Strickland standard and denied the claim. (ECF

No. 10-10, PageID 918–19.) The trial court found that counsel discussed the plea offer

with Petitioner on several occasions and that Petitioner understood that if he were

convicted of first-degree murder, he would be sentenced to a mandatory term of life

imprisonment without parole. Id. The trial court found Petitioner’s characterization of his

conversations with defense counsel not to be credible. Id. This court must defer to the

credibility determinations of the trial court. See Brown v. Konteh, 567 F.3d 191, 205 (6th

Cir. 2009).

       The record establishes that Petitioner knew he risked a mandatory life sentence

if he proceeded to trial and that the decision to reject the plea was his own. Counsel’s

belief that the prosecution would have some difficulty establishing intent is not without

support in the record. However, that counsel’s assessment of the strength of the

prosecution’s case ultimately proved incorrect does not prove that counsel was

constitutionally ineffective. See Nix v. Whiteside, 475 U.S. 157, 165 (1986) (quoting

Strickland, 466 U.S. at 689) (“To counteract the natural tendency to fault an

unsuccessful defense, a court reviewing a claim of ineffective assistance must ‘indulge

a strong presumption that counsel’s conduct falls within the wide range of reasonable

professional assistance.’”). “Plea bargains are the result of complex negotiations

suffused with uncertainty, and defense attorneys must make careful strategic choices in

balancing opportunities and risks.” Premo v. Moore, 562 U.S. 115, 124 (2011). This

makes “strict adherence to the Strickland standard all the more essential when

reviewing the choices an attorney made at the plea bargain stage.” Id. at 125. Petitioner



                                              8
has not satisfied is burden of proving deficient attorney performance under this highly

deferential standard.

       Petitioner also argues that defense counsel was ineffective in failing to object to

the medical examiner Dr. Lokman Sung’s testimony because Dr. Sung did not perform

the autopsy of the victim. The medical examiner who performed the autopsy, Dr. Pietek,

retired by the time of Petitioner’s trial. Petitioner argues that he was unable to cross-

examine Dr. Pietek about his conclusion regarding the victim’s cause of death, in

violation of his right of confrontation. Petitioner raised this claim for the first time on

collateral review in state court. The trial court held that counsel was not ineffective in

failing to object to this testimony because the testimony was properly admitted, and,

alternatively, Petitioner was not prejudiced by the admission of this testimony because

the parties did not dispute the cause or manner of death. (ECF No. 10-10, PageID 920.)

       The Supreme Court has not clearly held that autopsy reports are testimonial in

nature and, thus, subject to the Confrontation Clause’s prohibition against the admission

of testimonial hearsay. See Mitchell v. Kelly, 520 Fed. App’x 329, 331 (6th Cir. 2013)

(“[T]he decision of the Ohio Court of Appeals was not an unreasonable application of

Crawford given the lack of Supreme Court precedent establishing that an autopsy report

is testimonial.”). The court defers to the state court’s finding that the evidence was

properly admitted and as such, counsel was not ineffective for failing to raise a meritless

objection. Mapes v. Coyle, 171 F.3d 408, 427 (6th Cir. 1999).

                               B. Preservation of Evidence

       In his third claim, Petitioner argues that the police acted in bad faith when they

failed to preserve known exculpatory evidence—Cordaryl Massey’s cell phone. Massey



                                               9
testified that he called Petitioner from his cell phone to tell Petitioner to come to his

location because someone was shooting at him. Petitioner argues that this phone call

did not occur and that the cell phone would have allowed him to prove that Massey did

not phone him. Sometime after the shooting, Massey gave the phone to his mother who

later gave it to a cousin. Police did not recover the cell phone.

       The Due Process Clause requires that the State disclose to criminal defendants

“evidence that is either material to the guilt of the defendant or relevant to the

punishment to be imposed.” California v. Trombetta, 467 U.S. 479, 485 (1984).

“Separate tests are applied to determine whether the government’s failure to preserve

evidence rises to the level of a due process violation in cases where material

exculpatory evidence is not accessible versus cases where ‘potentially useful’ evidence

is not accessible.” United States v. Wright, 260 F.3d 568, 570-71 (6th Cir. 2001)

(internal citations omitted). A defendant’s due process rights are violated where material

exculpatory evidence is not preserved. Trombetta, 467 U.S. at 489. Exculpatory

evidence is material if it possesses “an exculpatory value that was apparent before the

evidence was destroyed, and be of such a nature that the defendant would be unable to

obtain comparable evidence by other reasonably available means.” Id. at 488–89. The

destruction of material exculpatory evidence violates due process regardless of whether

the government acted in bad faith. See id. at 488; Arizona v. Youngblood, 488 U.S. 51,

57 (1988). However, “the Due Process Clause requires a different result when . . .

deal[ing] with the failure of the State to preserve evidentiary material of which no more

can be said than that it could have been subjected to tests, the results of which might

have exonerated the defendant.” Youngblood, 488 U.S. at 56. “[U]nless a criminal



                                              10
defendant can show bad faith on the part of the police, failure to preserve potentially

useful evidence does not constitute a denial of due process of law.” Id. at 58.

       The trial court, the last state court to issue a reasoned decision on this claim,

found no due process violation. (ECF No. 10-10, PageID 920–21.) The state court

determined that, because Massey testified that he disposed the phone after the

shooting, the police never had custody of the phone and, therefore, did not act in bad

faith in failing to preserve the phone for Petitioner. The state court also found that the

phone had no exculpatory value. (Id. at 921.)

       The trial court’s decision is not unreasonable. The most that can be said of the

phone was that it was potentially exculpatory. However, the failure to preserve

potentially useful evidence does not violate a defendant’s Due Process rights in the

absence of bad faith on the part of police. Youngblood, 488 U.S. at 57–58. Moreover,

police have no duty to collect potentially exculpatory evidence. See Miller v. Vasquez,

868 F.2d 1116, 1119 (9th Cir. 1988) (“Since, in the absence of bad faith, the police’s

failure to preserve evidence that is only potentially exculpatory does not violate due

process, then a fortiori neither does the good faith failure to collect such evidence

violate due process.”). Where the police did not have possession of the phone,

Petitioner cannot show that the police acted in bad faith in failing to preserve it.

       Petitioner’s related claim regarding counsel’s ineffectiveness in failing to raise

this issue in the trial court is meritless. The trial court held that this claim failed on

Strickland’s performance and prejudice prongs. As discussed, where police did not

possess the cell phone, they could not be charged with preserving it. Additionally, given

multiple eyewitnesses’ testimony that Petitioner pointed at and shot multiple times in the



                                               11
direction of a crowd, Petitioner fails to show he was prejudiced by counsel’s failure to

raise this issue in the trial court.

                               C. Sufficiency of the Evidence

       In his fourth claim, Petitioner argues that insufficient evidence supported the

element of premeditation and deliberation to for his first-degree premeditated murder

conviction. He argues that he acted in the heat of the moment when he responded to a

report that someone was shooting at Massey. Petitioner maintains that his “hot blood

clearly makes this, at most, a second degree murder conviction and not first degree.”

(ECF No. 1, PageID 26.)

       “[T]he Due Process Clause protects the accused against conviction except upon

proof beyond a reasonable doubt of every fact necessary to constitute the crime with

which he is charged.” In re Winship, 397 U.S. 358, 364 (1970). “Two layers of deference

apply to habeas claims challenging evidentiary sufficiency.” McGuire v. Ohio, 619 F.3d

623, 631 (6th Cir. 2010) (citing Brown v. Konteh, 567 F.3d 191, 204–05 (6th Cir. 2009)).

First, the court “must determine whether, viewing the trial testimony and exhibits in the

light most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” Brown, 567 F.3d at 205

(citing Jackson, 443 U.S. at 319). Second, if the court were “to conclude that a rational

trier of fact could not have found a petitioner guilty beyond a reasonable doubt, on

habeas review, [the court] must still defer to the state appellate court’s sufficiency

determination as long as it is not unreasonable.” Id. In short, “deference should be given

to the trier-of-fact’s verdict, as contemplated by Jackson; [then] deference should be

given to the [state court’s] consideration of the trier-of-fact’s verdict, as dictated by



                                              12
AEDPA.” Tucker v. Palmer, 541 F.3d 652, 656 (6th Cir. 2008) (citation omitted). The

Jackson standard is “exceedingly general” and, therefore, Michigan courts are afforded

“considerable leeway” in its application. Davis v. Lafler, 658 F.3d 525, 535 (6th Cir.

2011).

         Michigan law for first-degree murder requires that the prosecution prove that the

defendant intentionally killed the victim and that the killing was premeditated and

deliberate. People v. Anderson, 531 N.W.2d 780, 786 (Mich. Ct. App. 1995).

Premeditation and deliberation may be established by evidence showing: “(1) the prior

relationship of the parties; (2) the defendant’s actions before the killing; (3) the

circumstances of the killing itself; and (4) the defendant’s conduct after the homicide.”

People v. Schollaert, 486 N.W.2d 312, 318 (Mich. Ct. App. 1992). Further, the jury may

consider the emotional state with which the killing was carried out, whether the

instrument used was “naturally adapted to produce death,” and the defendant’s

statements before, during, and after the killing. Henderson, 2013 WL 1223206 at *1

(internal quotations omitted).

         The Michigan Court of Appeals found that the prosecution presented sufficient

evidence was presented to prove premeditation beyond a reasonable doubt:

         The evidence overwhelmingly suggests that defendant had an opportunity
         to “take a second look.” Unger, 278 Mich. App at 229. At least seven
         witnesses saw defendant drive westbound on Glenfield Avenue with a
         female passenger, stop in the middle of the intersection of Leroy Avenue,
         get out of the car, and ask who was shooting at Massey. These pre-killing
         actions . . . support a rational inference of the premeditation and
         deliberation element.

         Three witnesses testified that after defendant exited the green car, he
         asked either, “Who shootin’ at my people?”, or, “[W]ho shootin’ at my
         cousins?”, or, “Shoot who?”, while armed with a handgun. Barnes said
         that Massey told defendant, “[S]hoot, shoot,” and Massey testified that he,

                                              13
       Barnes, and others pointed down the street, which a reasonable jury could
       have read as encouragement to shoot that way. Seven witnesses saw
       defendant point a handgun south and fire a handgun into a crowd that was
       dispersing in the direction Massey, Barnes, and others pointed. An eighth
       witness, with a sense of self-preservation unique to this case, saw
       defendant’s car pull into and stop in the intersection, but almost
       immediately fled, sensing that “it was about to be problems,” and did not
       see defendant fire the gun. Defendant’s question to the bystanders, and
       his reaction to their answer—pointing the gun in the direction he was told
       to— support a circumstantial finding of premeditation and deliberation . . .

       Seven witnesses testified that they saw defendant run after the shooting to
       catch up with the woman, who had moved to the driver’s seat, and drive
       away. This post-killing behavior . . . speaks strongly to the premeditation
       and deliberation element.

       A rational jury could have concluded that defendant had formulated a plan,
       beginning with his telling Massey, “I’m on my way,” to retaliate against the
       person or persons Massey told him had been shooting at him, and that the
       plan included a getaway vehicle and driver. Testimony that defendant
       said, “East Warren, bitch,” after firing, further indicated that the shooting
       was retaliatory and deliberate. And voluminous evidence suggestive of a
       large feud, culminating in a street fight of “two lawns full of people” having
       occurred the day before the shooting and the day of the shooting,
       supported a rational jury’s inference that defendant’s actions constituted
       his willful contribution to the fight. We therefore conclude that defendant is
       not entitled to relief.

Henderson, 2013 WL 1223206 at *2.

       When assessing a sufficiency of the evidence claim on habeas review, the Court

may not re-weigh evidence or redetermine witness credibility. Marshall v. Lonberger,

459 U.S. 422, 434 (1983). The court presumes the correctness of the facts relied upon

by the Michigan Court of Appeals, and Petitioner has not put forth any evidence

sufficient to rebut that presumption. The evidence that Petitioner drove to the site of the

dispute at the behest of Massey, exited his car carrying a handgun, and, after several

people pointed at a dispersing crowd to indicate the source of the shots fired at Massey,




                                            14
fired into the crowd was more than sufficient to support the Michigan Court of Appeals’

decision. The court will not disturb the decision of the Court of Appeals.

                   D. Ineffective Assistance of Appellate Counsel

       Finally, Petitioner argues that his appellate attorney was ineffective in failing to

raise on direct review the claims raised by Petitioner on collateral review in state court.

It is well-established that a criminal defendant does not have a constitutional right to

have appellate counsel raise every non-frivolous issue on appeal. See Jones v. Barnes,

463 U.S. 745, 751 (1983). In fact, “the process of winnowing out weaker arguments on

appeal and focusing on those more likely to prevail . . . is the hallmark of effective

appellate advocacy.” O’Sullivan v. Boerckel, 526 U.S. 838, 858 (1999) (quotation marks

and citations omitted).

       Petitioner has failed to show that any of the claims he argues counsel should

have raised were meritorious. Therefore, he was prejudiced by counsel’s failure to raise

these claims on direct review because “[a]ppellate counsel cannot be found to be

ineffective for ‘failure to raise an issue that lacks merit.’” Shaneberger v. Jones, 615

F.3d 448, 452 (6th Cir. 2010) (quoting Greer v. Mitchell, 264 F.3d 663, 676 (6th

Cir.2001)). The court will deny habeas relief on this claim.

                          III. CERTIFICATE OF APPEALABILITY

       Before Petitioner may appeal the court’s decision, a certificate of appealability

must issue. See 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A certificate of

appealability may issue “only if the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). A petitioner must show “that

reasonable jurists could debate whether (or, for that matter, agree that) the petition



                                             15
should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S.

473, 484 (2000) (citation omitted). In this case, reasonable jurists would not debate the

conclusion that the petition fails to state a claim upon which habeas corpus relief should

be granted. Therefore, the court will decline to issue a certificate of appealability.

                                                           IV. CONCLUSION

           For the reasons set forth above, the court finds that Petitioner is not entitled to

habeas corpus relief. Accordingly,

           IT IS ORDERED that the petition for a writ of habeas corpus (ECF No. 1) is

DENIED and a certificate of appealability is DENIED.

                                                                                  s/Robert H. Cleland
                                                                                  ROBERT H. CLELAND
                                                                                  UNITED STATES DISTRICT JUDGE
Dated: July 9, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, July 9, 2019, by electronic and/or ordinary mail.

                                                                                  s/Lisa Wagner
                                                                                  Case Manager and Deputy Clerk
                                                                                  (810) 292-6522
S:\Cleland\Cleland\HEK\Staff Attorney\16-13223.HENDERSON.deny.2254.MBC.HEK.docx




                                                                          16
